Citation Nr: 1606192	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  09-08 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for acid reflux, also claimed as gastroesophageal reflux disease (GERD).   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and a friend


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1974 to February 1994.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2011, a Board hearing was held before the undersigned in Washington D.C.  A transcript of the hearing is associated with the Veteran's claims file.

The case was remanded by the Board in in May 2011 and September 2014 for additional development.  This has been accomplished and the case has been returned for further appellate consideration.   


FINDING OF FACT

Chronic acid reflux disease was not evident during service or until several years thereafter, is not shown to have been caused by any in-service event, and is not proximately due to, or increased in severity by, a service-connected disease or injury.


CONCLUSION OF LAW

Chronic acid reflux disease was neither incurred in nor aggravated by service and is not caused or aggravated by a service-connected disease or INJURY.  38 U.S.C.A. §§  1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310(a) (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim.  May 2006, June 2006, April 2007, June 2007, and June 2011 letters explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  These letters also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  

With regard to the duty to assist, the Veteran's available service treatment records (STRs) have been obtained or certified as being not available for review.  Pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in October 2014.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Acid Reflux and GERD

The Veteran claims service connection for acid reflux, which she also referred to as GERD in the Board hearing before the undersigned in March 2011.  At that time, she testified that she had symptoms of acid reflux while on active duty and thereafter.  She has also contended that her GERD is the result of medications that she takes for her service-connected sinusitis.  

Review of the record shows that available STRs include references to the Veteran being treated for symptoms of gastroenteritis in 1985 and 1988, but not for chronic acid reflux disease or GERD.  On periodic physical examination in 1988, the Veteran reported that she did not have, nor had she had, complaints of indigestion or other gastrointestinal disability.  Post-service treatment records include references in private treatment reports of complaints of abdominal pain in August 1999.  

In a July 2011 statement, a private nurse related that she had noted the Veteran's symptoms of sinusitis and acid reflux disease for many years.  She rendered an opinion that the sinusitis and acid reflux were coexisting in the Veteran and that it was very difficult to say which caused the other to exist.  She had definitely seen aggravation of nausea, vomiting, and complaints of a sour taste simultaneously with coughing and drainage, headaches and facial edema.  

An examination was conducted by VA in January 2012.  At that time the diagnosis was GERD, but an upper gastrointestinal series study that was performed in December 2011 was normal.  The examiner remarked that the Veteran did not have GERD according to radiological studies.  Therefore it was less likely as not that the condition was related to her military service and it was not aggravated by service.  It was also less likely as not that GERD was related to or aggravated by her sinus disorder or sinus medication.  

An examination was conducted by VA in October 2014.  At that time, the examiner was requested to reconcile the discrepancy in the prior examination that included a diagnosis of GERD while stating that radiological studies were normal.  The examiner responded that a diagnosis of acid reflux/GERD was appropriate based on clinical history and that a negative study did not preclude the presence of GERD.  In response to a request for an opinion regarding whether the Veteran's report of acid reflux in service and her complaints of acid reflux since service could represent the onset of her GERD, the examiner responded that the condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that, while the veteran may subjectively feel that some of the symptoms she had on active duty might have been her GERD starting, the objective evidence does not support that subjective determination.  The objective medical evidence does not support that the Veteran's GERD originated on active duty because there was actually objective medical evidence showing that the veteran did not have any symptoms which could have been construed as GERD until 1997.  The formal diagnosis of GERD in the available documentation occurred in 2002.  The statements from coworkers and friends did not provide adequate objective evidence to contradict the available objective evidence.  It was further noted that the Veteran's private physician did not render an opinion that the Veteran's GERD or GERD symptoms originated on active duty.  The examiner conducted a thorough review of all the evidence of record and found no compelling indications that the acid reflux or GERD had originated during service.  These included private treatment records and statements from friends of the Veteran who attested to her gastrointestinal disability.  

The October 2014 VA examiner was also requested to render an opinion regarding whether the Veteran's GERD was at least as likely as not caused or aggravated by service-connected sinusitis, including the use of pain medication.  The examiner responded that it was less likely than not that the GERD was proximately due to or the result of her service-connected condition.  The rationale was that the Veteran's GERD onset was less likely than not associated with any of her service-connected conditions to include the use of pain medications, anti-inflammatories, or the other listed medications in the available records.  The Veteran's GERD was at least as likely as not attributable to the 60 pounds of weight which she gained over 5 years prior to 2002 when symptoms of reflux were first noted.  The examiner noted that the Veteran's calculated BMI based on her documented weight at that point of 237 pounds was 36 which put her in a severely obese weight range.  Obesity is a major risk factor for the development of and/or worsening of GERD. The objective medical evidence does not support another etiology for her GERD.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.

In this case, the most persuasive medical opinion in the record is that of the VA examiner in October 2014.  Not only were opinions with specific rationales provided after the entire record was reviewed, but the examiner provided a specific cause of the Veteran's gastrointestinal disease that was the most likely.  This examination report contains the most persuasive opinions in the record.  As noted by the examiner in October 2014, there is no specific opinion rendered that provides a basis for finding that the acid reflux or GERD is related to service, her service-connected disabilities, or to medication utilized to treat a service-connected disability.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for acid reflux or GERD, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for acid reflux, also claimed as GERD, is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


